      Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


WET SOUNDS, INC.                                  §
                                                  §
               Plaintiff,                         §
       vs.                                        §           Case No. __________
                                                  §
ELETTROMEDIA S.R.L.                               §
                                                  §           JURY TRIAL DEMANDED
               Defendant.                         §
                                                  §


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Wet Sounds, Inc. (“Wet Sounds”) brings this action against defendant

Elettromedia S.R.L. (“Defendant” or “Elettromedia”), and alleges:

                                           THE PARTIES

       1.      Wet Sounds, Inc. is a corporation organized and existing under the laws of the State

of Texas. Wet Sounds owns the entire right, title, and interest in the patent at issue in this case.

       2.      On information and belief, Elettromedia S.R.L. is a company organized and

existing under the laws of Italy, with its principal place of business located at Strada Regina Km

3,500- Marignano, 62018 Potenza Picena (MC) Italy. Upon information and belief, Elettromedia

does business in Texas and this District, directly and/or through intermediaries, and offers its

products and encourages the use of such products, including those accused herein of infringement,

to customers and potential customers located in Texas, including this District.

       3.      On information and belief, Elettromedia has official dealers, a distributor, agents

and/or sales representatives, directly or through intermediaries, that regularly conduct business,




COMPLAINT FOR PATENT INFRINGEMENT                                                               Page 1
      Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 2 of 12




market, promote, install, use, sell and/or offer to sell products pertinent to this suit throughout

Texas and this District.

           4.    Elettromedia may be served in accordance with Rule 4(h) and (f) of the Federal

Rules of Civil Procedure by using any form of mail that the clerk addresses and sends to

Elettromedia and that requires a signed receipt under Rule 4(f)(2)(C)(ii), or by any internationally

agreed means of service that is reasonably calculated to give notice, such as those authorized by

the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents under Rule

4(f)(1).

                                     JURISDICTION AND VENUE

           5.    This is an action for patent infringement of U.S. Patent No. 8,568,162 (“the ‘162

patent”) arising under the provisions of the Patent Laws of the United States of America, Title 35,

United States Code.

           6.    Subject-matter jurisdiction over Wet Sounds’ claims is conferred upon this Court

by 28 U.S.C. §§ 1331 and 1338(a).

           7.    On information and belief, Elettromedia is a foreign company, organized under the

laws of Italy.

           8.    On information and belief, Elettromedia has solicited business in the State of Texas,

transacted business within the State of Texas and/or attempted to derive financial benefit from

residents of the State of Texas, including benefits directly related to the instant patent infringement

cause of action set forth herein. Elettromedia, directly and/or indirectly, has committed direct acts

of patent infringement and induced and/or contributed to the infringement by others in the United

States, the State of Texas, and this District. Elettromedia engages in other persistent courses of

conduct and derives substantial revenue from products provided to third parties in the United




COMPLAINT FOR PATENT INFRINGEMENT                                                                Page 2
      Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 3 of 12




States, the State of Texas, and this District. The Court also has personal jurisdiction over

Elettromedia because minimum contacts have been established with the forum and the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice.

       9.      This Court has personal jurisdiction over Elettromedia for at least the reasons set

forth in this Complaint, including the allegations that follow in the Background section of this

Complaint.

       10.     Elettromedia is subject to personal jurisdiction in Texas and this District and is

doing business in this District.

       11.     Venue is proper in this judicial district under 28 U.S.C. § 1391.

                                           BACKGROUND

       12.     Wet Sounds is an award winning Texas based company headquartered in this

District. Wet Sounds is well known for its audio systems in the marine and outdoor recreational

industry. Wet Sounds was formed in 2005. Many of its products contain its innovative and

proprietary technology, which has set it apart from others in the industry. Its products are well-

known in the industry and by consumers as being of high quality. The inventions of the patent-in-

suit are an example of Wet Sounds’ technology.

       13.     Products covered by the ‘162 patent are utilized in the boating industry and other

recreational industries. Texas is one of the top five states for recreational boating economic

activity according to a 2019 news release by the National Marine Manufacturers Association (see

https://www.nmma.org/press/article/22428).

       14.     Elettromedia makes, uses, sells, offers to sell and/or imports “Tower” speakers with

“tower clamping” under Elettromedia’s “Hertz” brand, more specifically models HTX 8 M-CL-

W/C (the “Accused Products”). One application of the Accused Products is in the recreational




COMPLAINT FOR PATENT INFRINGEMENT                                                            Page 3
      Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 4 of 12




boating market. Elettromedia promotes the Accused Products as “Power For The Waves Pure

Marine Certified Products.” Elettromedia also promotes the use of the Accused Products on UTVs

(“Utility Task Vehicles”) on Elettromedia’s Hertz website, https://www.hertzaudiovideo.com/.

Elettromedia has placed Accused Products into the stream of commerce, which products have been

offered for sale to, sold to, and/or used by customers in the State of Texas and this District.

Elettromedia placed Accused Products into the stream of commerce directly or indirectly through

intermediaries that are known distribution channels, such as its distributor Elettromedia USA,

official dealers, and agents or representatives of Elettromedia, its official dealers and/or

Elettromedia USA. On information and belief, Elettromedia makes, uses, sells, offers to sell and/or

imports other audio products that are placed into the stream of commerce, which products have

been offered for sale, sold, and/or used to and by customers in the State of Texas and this District

directly or indirectly through intermediaries such as Elettromedia USA, official dealers and agents

or representatives of Elettromedia and/or Elettromedia USA.           On information and belief,

Elettromedia has targeted the State of Texas and this District for the sale and distribution of

Elettromedia’s products, including Accused Products. On information and belief, Elettromedia’s

United States Hertz website https://us.hertzaudiovideo.com/where-to-buy-hertz-car-audio/find-a-

dealer includes an identification of official dealers of Hertz products, including official dealers

located in Texas and this District. On information and belief, the above referenced website

identifies at least five official dealers in this District. On information and belief, Elettromedia

intends to serve the United States market through sales of its Accused Products. By and through

its official dealers, Elettromedia is placing, and/or influencing the placement of, Accused Products

and/or other products of Elettromedia into the stream of commerce, in Texas and in this District.




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 4
      Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 5 of 12




         15.    On information and belief, Elettromedia has made, used, sold, offered for sale

and/or imported infringing Accused Products, and/or has placed such infringing products into the

stream of commerce, which products have been made, offered for sale, sold, and/or used in the

State of Texas and this District. On information and belief, Elettromedia knew or reasonably could

have known that Accused Products would be sold in Texas and in this District. Sales of the

Accused Products in Texas and this District are not isolated occurrences but instead arise from the

efforts of Elettromedia to promote and provide products, directly or indirectly, to customers in the

State of Texas and this District. Elettromedia, alone or in concert with Elettromedia USA and/or

official dealers, placed Accused Products in the stream of commerce, knowing that the State of

Texas and this District was a likely destination of such products.

         16.    The Accused Products are packaged in boxes bearing Elettromedia’s name, address

and phone number in Italy and its website:

   “HERTZ Part of Elettromedia
   Strada Regina KM 3,500 – Marignano
   62018 Potenza Picena (MC) Italy
   T +39 0733 870 870 – F +39 0733 870 880
   www.elettromedia.it”

The packaging materials of the Accused Products also bear at least one trademark of Elettromedia

registered with the United States Patent and Trademark Office.

         17.    On information and belief, Elettromedia has a distributor of Elettromedia products,

including its Hertz brand of products, including the Accused Products, located in the United States.

         18.    Elettromedia’s      website     for    its    Hertz      brand     of     products,

https://www.hertzaudiovideo.com/, specifically identifies Elettromedia USA as Elettromedia’s

United     States   distributor   (see   https://www.hertzaudiovideo.com/where-to-buy-hertz-car-

audio/find-a-dealer/).




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 5
      Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 6 of 12




        19.     On information and belief, Elettromedia and/or its United States distributor has

agents and representatives located within Texas and within this District.

        20.     On information and belief, Elettromedia’s and/or its United States distributor’s

agents and representatives located within this District have sold and offered for sale Accused

Products.

        21.     On information and belief, Elettromedia has knowledge of its or its United States

distributor’s agents and representatives located within Texas and within this District promoting

Elettromedia’s products, including the Accused Products.

        22.     On information and belief, Elettromedia’s and/or its United States distributor’s

agents and representatives located within this District have sold and offered for sale in this District

other products of Elettromedia.

        23.     Elettromedia’s website provides information related to its Hertz brand of products

and access to its Hertz website. Elettromedia’s Hertz website includes videos of installed Hertz

products, including video of Accused Products that, on information and belief, were installed

within this District.

        24.     Elettromedia directly promotes and endorses the sale, installation and/or use of

Accused Products within this District, including providing a link from its website,

www.elettromedia.it       to    its    website      of    its    Hertz      brand     of     products,

https://www.hertzaudiovideo.com/, which at the time of the filing of this Complaint includes a

video showing a UTV in which Accused Products were installed. Such video on the above

referenced website has a website address of https://www.instagram.com/p/CLE_Z4zlFQz/ with

the following text adjacent to the video at this link:

        hertz_audio_official💪💪💪💪💪💪




COMPLAINT FOR PATENT INFRINGEMENT                                                                Page 6
      Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 7 of 12




         @grounded_auto_works POLARIS GENERAL Sound system installed. We've did
         a complete installation of Hertz Audio 🔊🔊 system on this Polaris General for a
         customer of our. 2 pairs of 6.5", 1 pair of 8" tower speakers, 1 10" sub, 5 channels
         amp and 1 micro amp, and hertz HMR20 head unit.

On information and belief, Grounded Auto Works is located within this District at 7208 Boone

Rd, Houston, Texas 77072.

         25.         Elettromedia also provides Owner’s Manuals with the packaging materials of the

Accused        Products      and     on-line,   including    at    https://www.hertzaudiovideo.com/wp-

content/uploads/2018/12/Marine-Speaker-Tower-Manual.pdf.

         26.         Elettromedia is identified in the Elettromedia Owner’s Manual for the Accused

Products:

          HERTZ
          Part of Elettromedia
         Strada Regina KM 3,500 – Marignano
         62018 Potenza Picena (MC) Italy
         T +39 0733 870 870 – F +39 0733 870 880
         www.elettromedia.it

                                   COUNT I – INFRINGEMENT OF THE ‘162 PATENT

         27.         On October 29, 2013, U.S. Patent No. 8,568,162 (“the ‘162 patent”), entitled

“Mountable Loudspeaker Assemblies And Clamps,” was duly and legally issued. The ‘162 patent

has been assigned to Wet Sounds. Wet Sounds owns all right, title and interest in the ‘162 patent,

including the right to sue for and recover all past, present and future damages for infringement of

the ‘162 patent. A copy of the ‘162 patent is publicly available, including at the United States

Patent         and       Trademark       website,     such        as   at    the    following    link:

https://pdfpiw.uspto.gov/.piw?PageNum=0&docid=08568162&IDKey=F8F56EDBCCEF%0D%

0A&HomeUrl=http%3A%2F%2Fpatft.uspto.gov%2Fnetacgi%2Fnph-

Parser%3FSect1%3DPTO1%2526Sect2%3DHITOFF%2526d%3DPALL%2526p%3D1%2526u




COMPLAINT FOR PATENT INFRINGEMENT                                                               Page 7
       Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 8 of 12




%3D%25252Fnetahtml%25252FPTO%25252Fsrchnum.htm%2526r%3D1%2526f%3DG%2526

l%3D50%2526s1%3D8568162.PN.%2526OS%3DPN%2F8568162%2526RS%3DPN%2F8568

162.

        28.     The ‘162 patent is presumed valid.

        29.     Wet Sounds’ commercial products have been marked with notice of the ‘162 patent

pursuant to 35 U.S.C. § 287 during all relevant time periods.

        30.     Elettromedia makes, uses, sells, offers to sell and/or imports Accused Products.

The Accused Products of Elettromedia infringe at least claims 15-17 of the ‘162 patent.

        31.     On information and belief, Elettromedia had knowledge of the ‘162 patent prior to

the filing of this lawsuit.

        32.     The Accused Products include a clamp for mounting a speaker.

        33.     The clamp of the Accused Products includes one portion that is affixed or capable

of being affixed to the speaker via screws.

        34.     The clamp of the Accused Products includes a second portion that is capable of

being mounted to a support structure, such as a tubular structure on a boat or UTV.

        35.     The first portion and the second portion of the clamp of the Accused Products house

electrical contacts for audio signal transmission, ground connection and light signal transmission.

        36.     The electrical contacts of the Accused Products include electrical pins and electrical

pin receptacles.

        37.     Elettromedia’s Owner’s Manuals instruct and encourage “Round pipe mounting”

installation of the Accused Products, as for example https://www.hertzaudiovideo.com/wp-

content/uploads/2018/12/Marine-Speaker-Tower-Manual.pdf.




COMPLAINT FOR PATENT INFRINGEMENT                                                               Page 8
      Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 9 of 12




          38.   Elettromedia’s Owner’s Manuals instruct and encourage circuit wiring for the

speaker and LED lighting.

          39.   On information and belief, Elettromedia, either alone or in conjunction with others,

has in the past and continues to directly infringe, induce infringement of and/or contribute to

infringement of the ‘162 patent by making, using, selling, offering to sell, and/or importing, and/or

causing others to make, use, sell, or offer to sell, and/or import, in this judicial district and/or

elsewhere in the United States, Accused Products, that alone or in use are covered by one or more

claims of the ‘162 patent, such as claims 15-17.

          40.   Customers purchase, install and/or use the Accused Products and are instructed

and/or encouraged by Elettromedia to install and use such products in a manner that infringes one

or more claims of the ‘162 patent, such as claims 15-17.

          41.   Elettromedia provides encouragement and/or instructions to its distributor, official

dealers, installers and/or end users in the United States that encourage and instruct such persons to

make, sell, offer to sell, import and/or use Elettromedia’s Accused Products in an infringing

manner, specifically intending such persons will undertake such actions with regard to the Accused

Products, and knowing such actions constitute infringement of one or more claims of the ‘162

patent.

          42.   Elettromedia indirectly infringes one or more claims of the ‘162 patent in violation

of 35 U.S.C. 271(b) by inducing its customers to directly infringe one or more claims of the ‘162

patent through their use of such Accused Products in accordance with Elettromedia’s instructions

and encouragement.

          43.   For example, Elettromedia induces direct infringement of the ‘162 patent by

providing Owner’s Manuals, technical data and instructions that encourage the installation and use




COMPLAINT FOR PATENT INFRINGEMENT                                                              Page 9
       Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 10 of 12




of the Accused Products, and/or providing a website that enables customers to locate a United

States based distributor or official dealer of the Accused Products to obtain, install and/or use the

Accused Products such that, by following Elettromedia’s encouragement, the customers of the

Accused Products directly infringe one or more claims of the ‘162 patent. Elettromedia engages

in such inducement knowingly and, at least from the time of receipt of the Complaint, has done so

with knowledge that such activity encourages customers of its Accused Products to directly

infringe the ‘162 patent.

        44.    Elettromedia indirectly infringes one or more claims of the ‘162 patent in violation

of 35 U.S.C. 271(c) as a contributory infringer by selling, offering to sell, directly or indirectly,

and/or importing into the United States the Accused Products with knowledge of the ‘162 patent,

at least from the time of filing this Complaint, and knowledge that the Accused Products as

installed is an infringement of the ‘162 patent claims, and knowing that the Accused Products are

especially made or especially adapted for use in an infringement and are not a staple article of

commodity of commerce suitable for substantial non-infringing use. For example, the clamp of

the Accused Products is made and/or adapted for use in mounting a speaker in an infringing manner

and has no substantial non-infringing use.

        45.    Elettromedia is liable for infringement of the ‘162 patent pursuant to 35 U.S.C. §

271.

        46.    Elettromedia’s acts of infringement are causing Wet Sounds to sustain damages and

will continue to do so unless and until enjoined by order of this Court. Elettromedia is liable to

Wet Sounds in an amount that adequately compensates Wet Sounds for Elettromedia’s

infringement, which can be no less than a reasonable royalty pursuant to 35 U.S.C. § 284. These

infringing acts have caused and will continue to cause immediate and irreparable harm for which




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 10
     Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 11 of 12




there is no adequate remedy at law. Wet Sounds is entitled to an injunction to prevent further

infringement pursuant to 35 U.S.C. § 283.

       47.     Elettromedia’s infringement of the ‘162 patent is willful, and Wet Sounds is

accordingly entitled to enhanced damages pursuant to 35 U.S.C. § 284.

       48.     This is an exceptional case such that Elettromedia should be required to pay Wet

Sounds’ reasonable attorneys’ fees in accordance with 35 U.S.C. § 285.

                                      PRAYER FOR RELIEF

       WHEREFORE, Wet Sounds prays for entry of judgment that:

       A.      Elettromedia has directly infringed, induced infringement and/or contributed to the

infringement of the ‘162 patent;

       B.      Elettromedia account for and pay to Wet Sounds all damages caused by

Elettromedia’s infringement of the ‘162 patent and for which Wet Sounds is entitled under Title

35 of the United States Code;

       C.      That Elettromedia, its officers, directors, employees, agents, and all those acting in

concert with Elettromedia be enjoined, pursuant to 35 U.S.C. §283, from all future activities

infringing the Wet Sounds’ ‘162 patent, and/or inducing or contributing to the infringement of Wet

Sounds’ ‘162 patent by others, including making, using, selling, offering for sale and/or importing

the claimed subject matter of the ‘162 patent;

       D.      That this Court order that damages so found or assessed be enhanced or trebled as

a result of willful, deliberate, wanton and reckless infringement by Elettromedia, as provided by

35 U.S.C. § 284;




COMPLAINT FOR PATENT INFRINGEMENT                                                             Page 11
     Case 4:21-cv-00666 Document 1 Filed on 03/01/21 in TXSD Page 12 of 12




       E.      That this Court order that, because this is an exceptional case, Wet Sounds be

awarded and Elettromedia be ordered to pay the reasonable attorneys’ fees incurred by Wet Sounds

in connection with this action, as provided for by 35 U.S.C. § 285;

       F.      Wet Sounds be granted pre-judgment and post-judgment interest on the damages

caused to it by reason of Elettromedia’s patent infringement;

       G.      Costs be awarded to Wet Sounds; and,

       H.      Wet Sounds be granted such other and further relief as the Court may deem just and

proper under the circumstances.

                                    DEMAND FOR JURY TRIAL

       Wet Sounds demands trial by jury on all claims and issues so triable.

                                           Respectfully submitted,


Dated: March 1, 2021                 By:     /s/ John T. Polasek
                                             John T. Polasek
                                             Texas Bar. No. 16088590
                                             S.D. 16028
                                             ted@polaseklaw.com
                                             The Polasek Law Firm, PLLC
                                             6750 West Loop South, Suite 920
                                             Bellaire, Texas 77401
                                             Telephone: (832) 485-3580


                                             Attorneys for Plaintiff




COMPLAINT FOR PATENT INFRINGEMENT                                                         Page 12
